DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 07 May 2020 in reference to application 16/869,000.  Claims 1-25 are pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first estimator,” “a second estimator,” and “a selector” in claim 1, and “a detection unit” and “a long-term post filtering tool” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 3, 5-19, 22, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 19, and 24 recite acquiring a first and second estimate of pitch lag using two different methods and selecting an estimated pitch lag from the estimates. 
The limitation of acquiring a first estimate of pitch lag covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting generic components interpreted as generic computer components under 35 U.S.C. 112(f) and claim 1 and “by a computer” in claim 24, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic computer components or “by a computer” language, acquiring a first estimate of pitch lag in the context of this claim encompasses the user manually calculating the pitch lag by hand. Similarly, the limitation of acquiring a second estimate of pitch lag covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting generic components interpreted as generic computer components under 35 U.S.C. 112(f) and claim 1 and 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – generic computer components or “by a computer” language to perform estimating and selecting steps. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of acquiring and selecting of pitch lag estimates) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any 

Claims 3, 5-18, and 22 are rejected as being directed to an abstract idea without significantly more under a similar rationale as claims 1, 19, and 24.  These claims either depend on or require the limitations of claims 1, 19, and 24.  The additional limitations recited in these claims can be performed mentally as well and neither add “significantly more” than the abstract idea or integrate the abstract idea into a practical application.  Therefore these claims are directed toward a judicial exception idea as well.

Claims 2, 4, 20, 21, 23, and 25 are NOT rejected as being directed toward an abstract idea because these claims integrate the abstract idea in to a useful application, using the calculated pitch lag to encode the information signal using Long-Term Post Filtering.  

Allowable Subject Matter
Claim 25 is allowed.   The following is an examiner’s statement of reasons for allowance: 

Consider claim 25, The closest prior art of record, 3GPP standard 26445-C10, hereinafter 3GPP teaches a non-transitory digital storage medium having a computer program stored thereon to perform the method for encoding a bitstream for a signal divided into frames (abstract), the method 15comprising: 
performing the method for determining a pitch lag for a signal divided into frames, the method comprising: 
performing a first estimation for a current frame to acquire first estimate as the lag that maximizes a first correlation function associated to the current frame (section 5.1.10.4, last paragraph, one of the candidate pitch lags);  
20performing a second estimation for the current frame acquired by searching for the lag which maximizes a second correlation function in a second subinterval which comprises the pitch lag selected for the previous frame, wherein performing the second estimation is acquired on the basis of the result of selecting performed at the previous frame (section 5.1.10.4, another candidate pitch lag, determined using previous frame parameters); and 
selecting between the first estimate acquired at the first estimation and the second 25estimate acquired at the second estimation (section 5.1.10.6, first paragraph), wherein selecting comprises performing a comparison between: 

30the second measurement, associated to the current frame and acquired at a lag corresponding to the second estimate (section 5.1.10.4, last paragraph, section 75, another candidate pitch lag); and  61Attorney Docket No. PJK5283889 
selecting the first estimate when the second normalized is less than the downscaled version of the first measurement, and/or selecting the second estimate when the second measurement is greater than the downscaled version of the first 5 measurement (section 5.1.10.6, selecting maximum measurement as pitch lag); and 
encoding data useful for performing LTPF at the decoder, the data useful for performing LTPF comprising the selected value, 10when said computer program is run by a computer (section 5.1.14.1.1.1, Long term prediction coding).
	However the prior art or record does not specifically teach
selecting between the first estimate acquired at the first estimation and the second 25estimate acquired at the second estimation on the basis of a first and a second normalized autocorrelation measurements,  wherein selecting comprises performing a comparison between: 
a downscaled version of the first normalized autocorrelation measurement, associated to the current frame and acquired at a lag corresponding to the first estimate;  

selecting the first estimate when the second normalized autocorrelation measurement is less than the downscaled version of the first normalized autocorrelation measurement, and/or selecting the second estimate when the second normalized autocorrelation measurement is greater than the downscaled version of the first 5normalized autocorrelation measurement” when combined with each and every other limitation of the claim. 
 Examiner notes Krishnan (US PAP 2012/0072209) which teaches using normalized autocorrelation comparisons for determining pitch lag (see paragraph 0010-12 for example).  However these are not downscaled as required by the claims, and the normalized autocorrelation is applied to residual signals, not the actual information signal itself.  For these reasons, Examiner believes one of ordinary skill in the art would not have combined 3GPP with the teachings of Krishnan to arrive at the claimed invention.  Therefore claim 25 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 3, 5-19, 22, and 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd 

Claims 1, 19, and 24 contain similar subject matter as claim 25 and therefore contain allowable subject matter for the same reasons.

Claims 3, 5-18, 22 either depend on and further limit or require the limitations of claims 1 and 19 and therefore contain allowable subject matter as well. 

Claims 2, 4, 20, 21, and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 2, 4, 20, 21, and 23 either depend on and further limit or require the limitations of claims 1 and 19 and therefore contain allowable subject matter as well. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 7:30-12 Monday and Friday, 7:30-6 Tuesday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655